DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to correspondence
This office action is in response to correspondence filed on 04/08/2021.

Information Disclosure Statement
The information disclosure statement filed 04/08/2021 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 04/08/2021 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanism 130 must be shown in detail as how this mechanism would work against the inbuilt properties of shape memory alloy members must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show shape memory member 110 will lengthen  when heat is transferred to SMA members 110,120, and how these members would shrink when heat is reform these members as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 15 along with dependent claims 2-14 and 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

[0039] An exemplary embodiment of a thermally driven elastocaloric system 100 with heat 200 being transferred to the first SMA member 110 and a force 300 being transferred to the second SMA member 120 is shown in FIG. 2. To transfer heat 200 to the first SMA member 110 a working fluid (e.g., air, water, glycol, refrigerant, etc.) having a higher temperature than the first SMA member 110 may be passed over the first SMA member 110. When heat 200 is transferred to the first SMA member 110, the first SMA member 110 changes shape (e.g., length). This change may be viewed in terms of a deflection (d), as illustrated in FIG. 2. A typical deflection for a shape memory alloy may be around 4%. For example, if the first SMA member 110 is 1 meter in length, the first SMA member 110 may be expected to “grow” by approximately 4 cm when heat 200 is transferred to the first SMA member 110.

[0040] This process may be similarly completed by transferring heat 200 to the second SMA member 120. An exemplary embodiment of a thermally driven elastocaloric system 100 with heat 200 being transferred to the second SMA member 120 and a force 300 being transferred to the first SMA member 110 is shown in FIG. 3. To transfer heat 200 to the second SMA member 120 a working fluid (e.g., air, water, glycol, refrigerant, etc.) having a higher temperature than the second SMA member 120 may be passed over the second SMA member 120. When heat 200 is transferred to the second SMA member 120, the second SMA member 120 changes shape (e.g., length). This change may be viewed in terms of a deflection (d), as illustrated in FIG. 3. As mentioned above, this deflection may be around 4%. For example, if the second SMA member 120 is 1 meter in length, the second SMA member 120 may be expected to “grow” by approximately 4 cm when heat 200 is transferred to the second SMA member 120.
[0042] This process may be similarly completed by transferring heat 200 from the first SMA member 110. An exemplary embodiment of a thermally driven elastocaloric system 100 with heat 200 being transferred from the first SMA member 110 and a force 600 being transferred to the second SMA member 120 is shown in FIG. 5. To transfer heat 200 from the first SMA member 110 a working fluid (e.g., air, water, glycol, refrigerant, etc.) having a lower temperature than the first SMA member 110 may be passed over the first SMA member 110. When heat 200 is transferred from the first SMA member 110, the first SMA member 110 changes shape (e.g., length). This change may be viewed in terms of a deflection (d), as illustrated in FIG. 5. As mentioned above, this deflection may be around 4%. For example, if the first SMA member 110 is 1 meter in length, the first SMA member 110 may be expected to “shrink” by approximately 4 cm when heat 200 is transferred from the first SMA member 110.

The specification however fails to disclose as how SMA members 110 and 120 would lengthen by transfer of heat against SMA’s in-built property of “contraction/tightening by electrical or thermal heating”, similarly how SMA member 110 would shrink on removal of heat i.e. cooling against SMA’s in-built property of “lengthening/loosening”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/149783 A1 , (U.S Publication number 2020/0370796 A1  to LANGAN et al (LANGAN) has been used for citation purposes.

Re: Claim 1:
LANGAN discloses:
A thermally driven elastocaloric system comprising:
a first shape memory alloy (SMA) member (See Fig. 1: SMA 2a-3a) comprising a proximal end (See Fig. 1: proximal end on top) and a distal end (See Fig. 1: distal end at bottom of SMA);
a second shape memory alloy (SMA) member (See Fig. 1: 2b-3b) comprising a proximal end (See Fig. 1: on top) and a distal end (See Figs.1: distal end at bottom); and
a connection mechanism (See Fig. 1: col. 20 lines 31-61: See Fig. 1: connection mechanism 1, 5, 6, 7, 8, 4) configured between the distal end of the first SMA member and the distal end of the second SMA member (See Fig. 1:   each of the bottom end of 3a and 3b), the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) configured to transfer a force between the first SMA member (See Fig. 1: 3a) and the second SMA member (See Fig. 1: ¶0055-¶0058: low -pressure applied (and hence low stress) on the wires, both the Austenite start (As) and Austenite finish (Af) temperatures are lowered proportionally, making a full martensite to austenite transformation easier to achieve with the lower input fluid temperature, the SMA wires in the core are heated to point Af, as shown in Fig. 2 is the point of maximum contraction of the wire by design--representing a partial or full martensite to austenite transformation).
Regarding claims 15-20 LANGAN discloses all the limitations of method claim 15 and dependent method claims 16-20 including SMA member and the second SMA member, the force comprising at least one of: 
a compressive force and a tensile force (See Fig.1: the tensile force is merely a result of phase change from Austenitic (compressive force) to Martensitic form (tensile force) in first SMA and second SMA members which is cyclical process in the system as described in ¶0062-¶0063) 

Re: Claim 2:
LANGAN discloses:
The thermally driven elastocaloric system of claim 1, further comprising a working fluid for transferring a heat between the working fluid and at least one of the first SMA member and the second SMA member (See Fig.1: ¶0055: a low -pressure accumulator pressure 1 is applied to a SMA core 3a-2a or bundle in a martensite state, working fluid is input into a chamber housing the SMA core 2a which is at a higher temperature than the As and Af, therefore allowing the SMA material to absorb the heat).

Re: Claim 3:
LANGAN discloses:
The thermally driven elastocaloric system of claim 2, wherein the working fluid is configured to transfer heat to the first SMA member (See Fig.1: ¶0055: a low -pressure accumulator pressure 1 is applied to a SMA core 3a-2a or bundle in a martensite state, working fluid is input into a chamber housing the SMA core 2a which is at a higher temperature than the As and Af, therefore allowing the SMA material to absorb the heat).

Re: Claim 4:
LANGAN discloses:
The thermally driven elastocaloric system of claim 3, wherein the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) transfers a compressive force (See Fig. 1: ¶0058: via pump 5) to the second SMA member (See Fig. 1:  3b-2b) when heat is transferred (See Fig.1: ¶0055) from the working fluid to the first SMA member (See Fig.1: 3a-2a).

Re: Claim 5:
LANGAN discloses:
The thermally driven elastocaloric system of claim 4, wherein the compressive force transferred by the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the second SMA member (See Fig. 1:  3b-2b) generates a heating potential in the second SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit which can be used as a heater when a change in state occurs).
Re: Claim 6:
LANGAN discloses:
The thermally driven elastocaloric system of claim 2, wherein the working fluid is configured to transfer heat to the second SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit which can be used as a heater when a change in state occurs).

Re: Claim 7:
LANGAN discloses:
The thermally driven elastocaloric system of claim 6, wherein the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) transfers a compressive force (See Figs.1-2: ¶0055 and as discussed in rejection of claim 1 above) to the first SMA member (See Fig. 1:  3a-2a) when heat is transferred from the working fluid to the second SMA member (See Figs.1-2: ¶0062).

Re: Claim 8:
LANGAN discloses:
The thermally driven elastocaloric system of claim 7, wherein the compressive force (See Figs. 1-2:  austenitic phase generates compressive force) transferred by the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the first SMA member generates (See Fig. 1:  3a-2a) a heating potential in the first SMA member (See Figs. 1-2:  in austenitic phase stored heat in first SMA member generates heating potential).

Re: Claim 9:
LANGAN discloses:
The thermally driven elastocaloric system of claim 2, wherein the working fluid is configured to transfer heat from the first SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit which can be used as a heater when a change in state occurs).

Re: Claim 10:
LANGAN discloses:
The thermally driven elastocaloric system of claim 9, wherein the connection mechanism transfers a tensile force to the second SMA member when heat is transferred from the first SMA member to the working fluid (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit which can be used as a heater when a change in state occurs).

Re: Claim 11:
LANGAN discloses:
The thermally driven elastocaloric system of claim 10, wherein the tensile force transferred by the connection mechanism to the second SMA member generates a cooling potential in the second SMA member (See Fig. 1:  ¶0059: The high -pressure accumulator 6 is applied to the cores 2a, 2b to achieve wire elongation via the release of latent heat, effectively, the austenite to martensite transformation occurs).

Re: Claim 12:
LANGAN discloses:
The thermally driven elastocaloric system of claim 2, wherein the working fluid is configured to transfer heat from the second SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, this reaction is exothermic, and both the sensible heat and full or partial quantity of latent heat are released into the fluid stream, giving rise to an increase in temperature of the fluid, the high -pressure in the hydraulic chamber 7 must now be transferred to the low-pressure hydraulic chamber 4 in order to allow the cycle to restart via SMA 3a-2a).

Re: Claim 13:
LANGAN discloses:
The thermally driven elastocaloric system of claim 12, wherein the connection mechanism transfers a tensile force to the first SMA member when heat is transferred from the second SMA member to the working fluid (See Fig.1: the tensile force is merely a result of phase change from Austenitic to Martensitic form of first SMA and second SMA members which is cyclical process in the system as described in ¶0062-¶0063).



Re: Claim 14:
LANGAN discloses:
The thermally driven elastocaloric system of claim 7, wherein the tensile force transferred by the connection mechanism to the first SMA member generates a cooling potential in the first SMA member (See Fig.1: the tensile force is merely a result of phase change from Austenitic to Martensitic, since Martensitic phase is the result of cooling potentioal in the system as described in ¶0062-¶0063.

Re: Claim 16:
LANGAN discloses:
The method of claim 15, wherein the transfer of the compressive force generates a heating potential (See Figs.1-2: this is merely result of SMA member taking the position of austenitic phase which generates heating potential) and the transfer of a tensile force generates a cooling potential (See Figs.1-2: this is merely result of SMA member taking the position of martensitic phase which generates cooling potential).

Re: Claim 17:
LANGAN discloses:
The method of claim 15, wherein the transfer of heat from the working fluid to the first SMA member (See Fig. 1:  3a-2a) generates the transfer of compressive force (See Figs. 1-2:  austenitic phase generates compressive force) from the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the second SMA member (See Fig. 1:  3b-2b).

Re: Claim 18:
LANGAN discloses:	
The method of claim 17, wherein the compressive force (See Figs. 1-2:  austenitic phase generates compressive force) transferred by the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the second SMA member (See Fig. 1:  3b-2b) generates a heating potential in the second SMA member (See Fig. 1:  ¶0062, ¶0063: the high -pressure in the hydraulic chamber 7 can physically tension the wires, further described in ¶0063, since the system releases latent heat, the SMA wires technically acting a heat storage unit which can be used as a heater when a change in state occurs).

Re: Claim 19:
LANGAN discloses:
 The method of claim 15, wherein the transfer of heat from the first SMA member (See Fig. 1:  3a-2a) to the working fluid generates the transfer of tensile force (See Fig. 1:  when in martensitic phase) from the connection mechanism (See Fig. 1:  1, 5, 6, 7, 8, 4) to the second SMA member (See Fig. 1:  3a-2a).

Re: Claim 20:
LANGAN discloses:
The method of claim 19, wherein the tensile force transferred by the connection mechanism to the second SMA member generates a cooling potential in the second SMA member (See Figs.1-2: this is merely result of second SMA member taking the position of martensitic phase which generates cooling potential).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 7, 2022